EXHIBIT 10.3

PROMISSORY NOTE




$100,000.00

Note:0000100

 

February 28, 2006

 

Aliso Viejo, California










FOR VALUE, the receipt and sufficiency of which are hereby acknowledged, GTREX
Capital, Inc., a Delaware company referred to as “Borrower”, promises to pay to
Huggins Limited (“Lender”), or order, at Aliso Viejo, or as otherwise
instructed, the principal sum of one hundred thousand dollars ($100,000.00) in
lawful tender of the United States, together with simple interest thereon at an
annual interest rate of five percent (5%).




Terms.  This Promissory Note shall become due and payable together will all
accrued interest at the earlier of twenty-four (24) months from the date this
Promissory Note is released from Escrow, or upon the cash infusion of at least
two million U.S. dollars ($2,000,000) into the Borrower or any subsidiary of the
Borrower resulting from a public offering of securities.  Interest shall accrue
commencing on the date this Promissory Note is released from Escrow and shall be
payable monthly in arrears.  In the event this Promissory Note is still in
escrow on the first anniversary of the execution hereof (February 28, 2006),
this Promissory Note shall become null and void without further recourse against
the Borrower.




Default.  Any one or more of the following events shall constitute a Default
under the terms of this Note:




1)

Borrower fails to make timely payment when due.

2)

Borrower breaches any agreement or promise made to Lender, or fails to timely
perform any obligation owing to Lender.

3)

Borrower makes any representation or statement to Lender that is false or
misleading in any material manner.

4)

Borrower becomes insolvent, or a receiver is appointed for any part or all of
Borrower’s property, or Borrower makes an assignment for the benefit of
creditors, or any proceeding is brought either by Borrower or against Borrower
under any Bankruptcy or insolvency laws.




In the event of any default as described herein, Lender, without further
protest, presentment or Notice, may declare all sums due and payable, together
with any interest then due.  In addition, an additional penalty interest rate of
three percent (3%) per month shall be applied to the balance of the unpaid Note
for all months in which this Promissory Note is in default.




Waiver.  Forbearance of any payment due or modification of any term of this Note
by Lender in any manner shall not be deemed nor construed as a waiver of any
other rights in favor of Lender under the terms of this Note.




Legal.  This Note shall be construed in accordance with the laws of the State of
California, which shall be the choice of jurisdiction and venue for purposes of
enforcement of this Note.  If any action is brought to enforce any provision or
collect on this Note, the prevailing party shall be entitled to reimbursement
for all reasonable attorney’s fees and costs, in addition to any other relief to
which that party may be entitled.




Transferability.

This Promissory Note shall be transferable by Lender by providing Borrowing with
five (5) day advance notice of transfer.  




 

GTREX Capital, Inc.

 

By:  /s/ Christopher Berlandier

       Christopher Berlandier

       CEO




--------------------------------------------------------------------------------




EXHIBIT 10.4











PROMISSORY NOTE




$100,000.00

Note:0000101

 

February 28, 2006

 

Aliso Viejo, California





FOR VALUE, the receipt and sufficiency of which are hereby acknowledged, GTREX
Capital, Inc., a Delaware company referred to as “Borrower”, promises to pay to
Huggins Limited (“Lender”), or order, at Aliso Viejo, or as otherwise
instructed, the principal sum of one hundred thousand dollars ($100,000.00) in
lawful tender of the United States, together with simple interest thereon at an
annual interest rate of five percent (5%).




Terms.  This Promissory Note shall become due and payable together will all
accrued interest at the earlier of twenty-four (24) months from the date this
Promissory Note is released from Escrow, or upon the cash infusion of at least
two million U.S. dollars ($2,000,000) into the Borrower or any subsidiary of the
Borrower resulting from a public offering of securities.  Interest shall accrue
commencing on the date this Promissory Note is released from Escrow and shall be
payable monthly in arrears.  In the event this Promissory Note is still in
escrow on the first anniversary of the execution hereof (February 28, 2006),
this Promissory Note shall become null and void without further recourse against
the Borrower.




Default.  Any one or more of the following events shall constitute a Default
under the terms of this Note:




1)

Borrower fails to make timely payment when due.

2)

Borrower breaches any agreement or promise made to Lender, or fails to timely
perform any obligation owing to Lender.

3)

Borrower makes any representation or statement to Lender that is false or
misleading in any material manner.

4)

Borrower becomes insolvent, or a receiver is appointed for any part or all of
Borrower’s property, or Borrower makes an assignment for the benefit of
creditors, or any proceeding is brought either by Borrower or against Borrower
under any Bankruptcy or insolvency laws.




In the event of any default as described herein, Lender, without further
protest, presentment or Notice, may declare all sums due and payable, together
with any interest then due.  In addition, an additional penalty interest rate of
three percent (3%) per month shall be applied to the balance of the unpaid Note
for all months in which this Promissory Note is in default.




Waiver.  Forbearance of any payment due or modification of any term of this Note
by Lender in any manner shall not be deemed nor construed as a waiver of any
other rights in favor of Lender under the terms of this Note.




Legal.  This Note shall be construed in accordance with the laws of the State of
California, which shall be the choice of jurisdiction and venue for purposes of
enforcement of this Note.  If any action is brought to enforce any provision or
collect on this Note, the prevailing party shall be entitled to reimbursement
for all reasonable attorney’s fees and costs, in addition to any other relief to
which that party may be entitled.




Transferability.

This Promissory Note shall be transferable by Lender by providing Borrowing with
five (5) day advance notice of transfer.  




 

GTREX Capital, Inc.

 

By:  /s/ Christopher Berlandier

       Christopher Berlandier

       CEO




--------------------------------------------------------------------------------




EXHIBIT 10.5














PROMISSORY NOTE




$100,000.00

Note:0000102

 

February 28, 2006

 

Aliso Viejo, California










FOR VALUE, the receipt and sufficiency of which are hereby acknowledged, GTREX
Capital, Inc., a Delaware company referred to as “Borrower”, promises to pay to
Huggins Limited (“Lender”), or order, at Aliso Viejo, or as otherwise
instructed, the principal sum of one hundred thousand dollars ($100,000.00) in
lawful tender of the United States, together with simple interest thereon at an
annual interest rate of five percent (5%).




Terms.  This Promissory Note shall become due and payable together will all
accrued interest at the earlier of twenty-four (24) months from the date this
Promissory Note is released from Escrow, or upon the cash infusion of at least
two million U.S. dollars ($2,000,000) into the Borrower or any subsidiary of the
Borrower resulting from a public offering of securities.  Interest shall accrue
commencing on the date this Promissory Note is released from Escrow and shall be
payable monthly in arrears.  In the event this Promissory Note is still in
escrow on the first anniversary of the execution hereof (February 28, 2006),
this Promissory Note shall become null and void without further recourse against
the Borrower.




Default.  Any one or more of the following events shall constitute a Default
under the terms of this Note:




1)

Borrower fails to make timely payment when due.

2)

Borrower breaches any agreement or promise made to Lender, or fails to timely
perform any obligation owing to Lender.

3)

Borrower makes any representation or statement to Lender that is false or
misleading in any material manner.

4)

Borrower becomes insolvent, or a receiver is appointed for any part or all of
Borrower’s property, or Borrower makes an assignment for the benefit of
creditors, or any proceeding is brought either by Borrower or against Borrower
under any Bankruptcy or insolvency laws.




In the event of any default as described herein, Lender, without further
protest, presentment or Notice, may declare all sums due and payable, together
with any interest then due.  In addition, an additional penalty interest rate of
three percent (3%) per month shall be applied to the balance of the unpaid Note
for all months in which this Promissory Note is in default.




Waiver.  Forbearance of any payment due or modification of any term of this Note
by Lender in any manner shall not be deemed nor construed as a waiver of any
other rights in favor of Lender under the terms of this Note.




Legal.  This Note shall be construed in accordance with the laws of the State of
California, which shall be the choice of jurisdiction and venue for purposes of
enforcement of this Note.  If any action is brought to enforce any provision or
collect on this Note, the prevailing party shall be entitled to reimbursement
for all reasonable attorney’s fees and costs, in addition to any other relief to
which that party may be entitled.




Transferability.

This Promissory Note shall be transferable by Lender by providing Borrowing with
five (5) day advance notice of transfer.  




 

GTREX Capital, Inc.

 

By:  /s/ Christopher Berlandier

       Christopher Berlandier

       CEO




--------------------------------------------------------------------------------

 

EXHIBIT 10.6










PROMISSORY NOTE




$100,000.00

Note:0000103

 

February 28, 2006

 

Aliso Viejo, California







 

FOR VALUE, the receipt and sufficiency of which are hereby acknowledged, GTREX
Capital, Inc., a Delaware company referred to as “Borrower”, promises to pay to
Huggins Limited (“Lender”), or order, at Aliso Viejo, or as otherwise
instructed, the principal sum of one hundred thousand dollars ($100,000.00) in
lawful tender of the United States, together with simple interest thereon at an
annual interest rate of five percent (5%).




Terms.  This Promissory Note shall become due and payable together will all
accrued interest at the earlier of twenty-four (24) months from the date this
Promissory Note is released from Escrow, or upon the cash infusion of at least
two million U.S. dollars ($2,000,000) into the Borrower or any subsidiary of the
Borrower resulting from a public offering of securities.  Interest shall accrue
commencing on the date this Promissory Note is released from Escrow and shall be
payable monthly in arrears.  In the event this Promissory Note is still in
escrow on the first anniversary of the execution hereof (February 28, 2006),
this Promissory Note shall become null and void without further recourse against
the Borrower.




Default.  Any one or more of the following events shall constitute a Default
under the terms of this Note:




1)

Borrower fails to make timely payment when due.

2)

Borrower breaches any agreement or promise made to Lender, or fails to timely
perform any obligation owing to Lender.

3)

Borrower makes any representation or statement to Lender that is false or
misleading in any material manner.

4)

Borrower becomes insolvent, or a receiver is appointed for any part or all of
Borrower’s property, or Borrower makes an assignment for the benefit of
creditors, or any proceeding is brought either by Borrower or against Borrower
under any Bankruptcy or insolvency laws.




In the event of any default as described herein, Lender, without further
protest, presentment or Notice, may declare all sums due and payable, together
with any interest then due.  In addition, an additional penalty interest rate of
three percent (3%) per month shall be applied to the balance of the unpaid Note
for all months in which this Promissory Note is in default.




Waiver.  Forbearance of any payment due or modification of any term of this Note
by Lender in any manner shall not be deemed nor construed as a waiver of any
other rights in favor of Lender under the terms of this Note.




Legal.  This Note shall be construed in accordance with the laws of the State of
California, which shall be the choice of jurisdiction and venue for purposes of
enforcement of this Note.  If any action is brought to enforce any provision or
collect on this Note, the prevailing party shall be entitled to reimbursement
for all reasonable attorney’s fees and costs, in addition to any other relief to
which that party may be entitled.




Transferability.

This Promissory Note shall be transferable by Lender by providing Borrowing with
five (5) day advance notice of transfer.  




 

GTREX Capital, Inc.

 

By:  /s/ Christopher Berlandier

       Christopher Berlandier

       CEO

 

--------------------------------------------------------------------------------




EXHIBIT 10.7







PROMISSORY NOTE




$100,000.00

Note:0000104

 

February 28, 2006

 

Aliso Viejo, California




 

FOR VALUE, the receipt and sufficiency of which are hereby acknowledged, GTREX
Capital, Inc., a Delaware company referred to as “Borrower”, promises to pay to
Huggins Limited (“Lender”), or order, at Aliso Viejo, or as otherwise
instructed, the principal sum of one hundred thousand dollars ($100,000.00) in
lawful tender of the United States, together with simple interest thereon at an
annual interest rate of five percent (5%).




Terms.  This Promissory Note shall become due and payable together will all
accrued interest at the earlier of twenty-four (24) months from the date this
Promissory Note is released from Escrow, or upon the cash infusion of at least
two million U.S. dollars ($2,000,000) into the Borrower or any subsidiary of the
Borrower resulting from a public offering of securities.  Interest shall accrue
commencing on the date this Promissory Note is released from Escrow and shall be
payable monthly in arrears.  In the event this Promissory Note is still in
escrow on the first anniversary of the execution hereof (February 28, 2006),
this Promissory Note shall become null and void without further recourse against
the Borrower.




Default.  Any one or more of the following events shall constitute a Default
under the terms of this Note:




1)

Borrower fails to make timely payment when due.

2)

Borrower breaches any agreement or promise made to Lender, or fails to timely
perform any obligation owing to Lender.

3)

Borrower makes any representation or statement to Lender that is false or
misleading in any material manner.

4)

Borrower becomes insolvent, or a receiver is appointed for any part or all of
Borrower’s property, or Borrower makes an assignment for the benefit of
creditors, or any proceeding is brought either by Borrower or against Borrower
under any Bankruptcy or insolvency laws.




In the event of any default as described herein, Lender, without further
protest, presentment or Notice, may declare all sums due and payable, together
with any interest then due.  In addition, an additional penalty interest rate of
three percent (3%) per month shall be applied to the balance of the unpaid Note
for all months in which this Promissory Note is in default.




Waiver.  Forbearance of any payment due or modification of any term of this Note
by Lender in any manner shall not be deemed nor construed as a waiver of any
other rights in favor of Lender under the terms of this Note.




Legal.  This Note shall be construed in accordance with the laws of the State of
California, which shall be the choice of jurisdiction and venue for purposes of
enforcement of this Note.  If any action is brought to enforce any provision or
collect on this Note, the prevailing party shall be entitled to reimbursement
for all reasonable attorney’s fees and costs, in addition to any other relief to
which that party may be entitled.

 

Transferability.

This Promissory Note shall be transferable by Lender by providing Borrowing with
five (5) day advance notice of transfer.  




 

GTREX Capital, Inc.

 

By:  /s/ Christopher Berlandier

       Christopher Berlandier

       CEO

 

--------------------------------------------------------------------------------

 

EXHIBIT 10.8







PROMISSORY NOTE




$100,000.00

Note:0000105

 

February 28, 2006

 

Aliso Viejo, California










FOR VALUE, the receipt and sufficiency of which are hereby acknowledged, GTREX
Capital, Inc., a Delaware company referred to as “Borrower”, promises to pay to
Translink Co., Ltd. (“Lender”), or order, at Aliso Viejo, or as otherwise
instructed, the principal sum of one hundred thousand dollars ($100,000.00) in
lawful tender of the United States, together with simple interest thereon at an
annual interest rate of five percent (5%).




Terms.  This Promissory Note shall become due and payable together will all
accrued interest at the earlier of twenty-four (24) months from the date this
Promissory Note is released from Escrow, or upon the cash infusion of at least
two million U.S. dollars ($2,000,000) into the Borrower or any subsidiary of the
Borrower resulting from a public offering of securities.  Interest shall accrue
commencing on the date this Promissory Note is released from Escrow and shall be
payable monthly in arrears.  In the event this Promissory Note is still in
escrow on the first anniversary of the execution hereof (February 28, 2006),
this Promissory Note shall become null and void without further recourse against
the Borrower.




Default.  Any one or more of the following events shall constitute a Default
under the terms of this Note:




1)

Borrower fails to make timely payment when due.

2)

Borrower breaches any agreement or promise made to Lender, or fails to timely
perform any obligation owing to Lender.

3)

Borrower makes any representation or statement to Lender that is false or
misleading in any material manner.

4)

Borrower becomes insolvent, or a receiver is appointed for any part or all of
Borrower’s property, or Borrower makes an assignment for the benefit of
creditors, or any proceeding is brought either by Borrower or against Borrower
under any Bankruptcy or insolvency laws.




In the event of any default as described herein, Lender, without further
protest, presentment or Notice, may declare all sums due and payable, together
with any interest then due.  In addition, an additional penalty interest rate of
three percent (3%) per month shall be applied to the balance of the unpaid Note
for all months in which this Promissory Note is in default.




Waiver.  Forbearance of any payment due or modification of any term of this Note
by Lender in any manner shall not be deemed nor construed as a waiver of any
other rights in favor of Lender under the terms of this Note.




Legal.  This Note shall be construed in accordance with the laws of the State of
California, which shall be the choice of jurisdiction and venue for purposes of
enforcement of this Note.  If any action is brought to enforce any provision or
collect on this Note, the prevailing party shall be entitled to reimbursement
for all reasonable attorney’s fees and costs, in addition to any other relief to
which that party may be entitled.




Transferability.

This Promissory Note shall be transferable by Lender by providing Borrowing with
five (5) day advance notice of transfer.  




 

GTREX Capital, Inc.

 

By:  /s/ Christopher Berlandier

       Christopher Berlandier

       CEO




--------------------------------------------------------------------------------

 

EXHIBIT 10.9










PROMISSORY NOTE




$100,000.00

Note:0000106

 

February 28, 2006

 

Aliso Viejo, California







FOR VALUE, the receipt and sufficiency of which are hereby acknowledged, GTREX
Capital, Inc., a Delaware company referred to as “Borrower”, promises to pay to
Translink Co., Ltd. (“Lender”), or order, at Aliso Viejo, or as otherwise
instructed, the principal sum of one hundred thousand dollars ($100,000.00) in
lawful tender of the United States, together with simple interest thereon at an
annual interest rate of five percent (5%).




Terms.  This Promissory Note shall become due and payable together will all
accrued interest at the earlier of twenty-four (24) months from the date this
Promissory Note is released from Escrow, or upon the cash infusion of at least
two million U.S. dollars ($2,000,000) into the Borrower or any subsidiary of the
Borrower resulting from a public offering of securities.  Interest shall accrue
commencing on the date this Promissory Note is released from Escrow and shall be
payable monthly in arrears.  In the event this Promissory Note is still in
escrow on the first anniversary of the execution hereof (February 28, 2006),
this Promissory Note shall become null and void without further recourse against
the Borrower.




Default.  Any one or more of the following events shall constitute a Default
under the terms of this Note:




1)

Borrower fails to make timely payment when due.

2)

Borrower breaches any agreement or promise made to Lender, or fails to timely
perform any obligation owing to Lender.

3)

Borrower makes any representation or statement to Lender that is false or
misleading in any material manner.

4)

Borrower becomes insolvent, or a receiver is appointed for any part or all of
Borrower’s property, or Borrower makes an assignment for the benefit of
creditors, or any proceeding is brought either by Borrower or against Borrower
under any Bankruptcy or insolvency laws.




In the event of any default as described herein, Lender, without further
protest, presentment or Notice, may declare all sums due and payable, together
with any interest then due.  In addition, an additional penalty interest rate of
three percent (3%) per month shall be applied to the balance of the unpaid Note
for all months in which this Promissory Note is in default.




Waiver.  Forbearance of any payment due or modification of any term of this Note
by Lender in any manner shall not be deemed nor construed as a waiver of any
other rights in favor of Lender under the terms of this Note.




Legal.  This Note shall be construed in accordance with the laws of the State of
California, which shall be the choice of jurisdiction and venue for purposes of
enforcement of this Note.  If any action is brought to enforce any provision or
collect on this Note, the prevailing party shall be entitled to reimbursement
for all reasonable attorney’s fees and costs, in addition to any other relief to
which that party may be entitled.




Transferability.

This Promissory Note shall be transferable by Lender by providing Borrowing with
five (5) day advance notice of transfer.  




 

GTREX Capital, Inc.

 

By:  /s/ Christopher Berlandier

       Christopher Berlandier

       CEO




--------------------------------------------------------------------------------

 

 

EXHIBIT 10.10





PROMISSORY NOTE




$100,000.00

Note:0000107

 

February 28, 2006

 

Aliso Viejo, California







FOR VALUE, the receipt and sufficiency of which are hereby acknowledged, GTREX
Capital, Inc., a Delaware company referred to as “Borrower”, promises to pay to
Translink Co., Ltd. (“Lender”), or order, at Aliso Viejo, or as otherwise
instructed, the principal sum of one hundred thousand dollars ($100,000.00) in
lawful tender of the United States, together with simple interest thereon at an
annual interest rate of five percent (5%).




Terms.  This Promissory Note shall become due and payable together will all
accrued interest at the earlier of twenty-four (24) months from the date this
Promissory Note is released from Escrow, or upon the cash infusion of at least
two million U.S. dollars ($2,000,000) into the Borrower or any subsidiary of the
Borrower resulting from a public offering of securities.  Interest shall accrue
commencing on the date this Promissory Note is released from Escrow and shall be
payable monthly in arrears.  In the event this Promissory Note is still in
escrow on the first anniversary of the execution hereof (February 28, 2006),
this Promissory Note shall become null and void without further recourse against
the Borrower.




Default.  Any one or more of the following events shall constitute a Default
under the terms of this Note:




1)

Borrower fails to make timely payment when due.

2)

Borrower breaches any agreement or promise made to Lender, or fails to timely
perform any obligation owing to Lender.

3)

Borrower makes any representation or statement to Lender that is false or
misleading in any material manner.

4)

Borrower becomes insolvent, or a receiver is appointed for any part or all of
Borrower’s property, or Borrower makes an assignment for the benefit of
creditors, or any proceeding is brought either by Borrower or against Borrower
under any Bankruptcy or insolvency laws.




In the event of any default as described herein, Lender, without further
protest, presentment or Notice, may declare all sums due and payable, together
with any interest then due.  In addition, an additional penalty interest rate of
three percent (3%) per month shall be applied to the balance of the unpaid Note
for all months in which this Promissory Note is in default.




Waiver.  Forbearance of any payment due or modification of any term of this Note
by Lender in any manner shall not be deemed nor construed as a waiver of any
other rights in favor of Lender under the terms of this Note.




Legal.  This Note shall be construed in accordance with the laws of the State of
California, which shall be the choice of jurisdiction and venue for purposes of
enforcement of this Note.  If any action is brought to enforce any provision or
collect on this Note, the prevailing party shall be entitled to reimbursement
for all reasonable attorney’s fees and costs, in addition to any other relief to
which that party may be entitled.




Transferability.

This Promissory Note shall be transferable by Lender by providing Borrowing with
five (5) day advance notice of transfer.  




 

GTREX Capital, Inc.

 

By:  /s/ Christopher Berlandier

       Christopher Berlandier

       CEO







--------------------------------------------------------------------------------









